DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 05/13/2022 (“Remarks”) have been fully considered but they are not persuasive.

In Remarks p. 7-10, Applicant contends:
Argument 1 (pages 7-8):
The RAI algorithm was compared to the PC, TPDA, GES, SC and MMHC algorithms using ten databases containing 10,000 random instances each sampled from the network. As indicated above, the Alarm network is a benchmark dataset used for testing different structure learning algorithms. See also, e.g. Yehezkel, Page 1545. The ten databases containing 10,000 random instances each sampled from the Alarm network is specifically constructed for the benchmark testing. None of the structure learning algorithms, including the RAI algorithm, actually determines the ten databases or the samples contained therein. Rather, the ten databases are presumably defined by a human operator or a benchmarking program.
 Furthermore, it appears the 6 structure learning algorithms only use a single database at a time during testing. A description of Table 1 in Yehezkel states "[s]tructural errors of several algorithms as averaged over 10 databases each containing 10,000 randomly generated instances of the Alarm network." Yehezkel, Page 1551. From this statement, it appears that each of the 6 structure learning algorithms were executed on each of the 10 databases, and resulting structural errors were averaged across all 10 databases. The structural errors are shown in Table 1. This implies that each of the 6 structure learning algorithms were executed on a single database at a time, such as the RAI algorithm executing on a first database to derive a first set of structural errors, the RAI algorithm executing on a second database to derive a second set of structural errors, and so on for all 10 databases. The cited portions of Yehezkel never describe a single structure learning algorithm taking samples from multiple databases or sample sets during a single test run of the structure learning algorithm. 

The relevant claim limitations appear to be: "determine a collection of sample sets from a dataset, each sample set in the collection of sample sets drawn randomly from the dataset." (see claims 1, 11 and 21). As noted in the previous Office Action, Yehezkel teaches (emphasis added):
in other words, a collection of sample set from a dataset, i.e. 10,000 sample sets each in the 10 databases, see page 1551 ¶ 2, e.g., “we were first interested in examining the contribution of each individual error to the total error. Table 1 summarizes the five structural errors for each algorithm as averaged over 10 databases of 10,000 instances each sampled from the Alarm network.” Examiner notes that the “10 databases of 10,000 instances each” reads on 10,000 sample sets each in the 10 databases, also see page 1553, “The data in the Causal Explorer webpage are given for each network using five training sets and five test sets with 500, 1000 and 5,000 samples each. We picked and downloaded the data sets with the smallest sample size (500), which we believe challenge the algorithms the most. All the reported results for a network and a learning algorithm in this subsection are averages over five experiments in which a different training set was used for training the learning algorithm and a different test set was used for testing this algorithm”. Therefore, 10,000 sample sets each in the 10 databases reads on “determine a collection of sample sets from a dataset, each sample set in the collection of sample sets drawn randomly from the dataset”.
Regarding argument (A) above, specifically that the ten databases containing 10,000 random instances each sampled from the Alarm network is specifically constructed for the benchmark testing and that it is not being determined. See abstract, “The RAI algorithm learns the structure by sequential application of conditional independence (CI) tests, edge direction and structure decomposition into autonomous sub-structures. The sequence of operations is performed recursively for each autonomous substructure while simultaneously increasing the order of the CI test”. Benchmark testing uses all the databases and instances to compare the different algorithms (including the recursive autonomy identification (RAI) algorithm). they use the same data set samples for each algorithm, also see page 1548, “The maximum BDeu value was achieved at a threshold value of 4e-3 that was selected as the threshold for RAI CI testing for the Alarm network”. Therefore, the RAI determines from the collection of the 10,000 instances of 10 databases, conditional independence (CI) tests. 
Regarding argument (B) above, specifically that each of the 6 structure learning algorithms were executed on a single database at a time, such as the RAI algorithm executing on a first database to derive a first set of structural errors, the RAI algorithm executing on a second database to derive a second set of structural errors, and so on for all 10 databases. Examiner does not agree that it is doing it one database at a time, where nowhere in the reference specifically says that it is executing one database at a time. Thus, for the purpose of argument, the limitation “determine a collection of sample sets from a dataset, each sample set in the collection of sample sets drawn randomly from the dataset”, under reasonable broadest interpretation, can be read as using one database at a time, therefore going through all 10 databases and therefore, it is still a collection of sample sets from a dataset, and each set in the collection is drawn randomly from the dataset, i.e. table 1, page 1551, “10 databases each containing 10,000 randomly generated instances of the Alarm network”. 
Therefore, For at least these reasons, “determine a collection of sample sets from a dataset, each sample set in the collection of sample sets drawn randomly from the dataset” is still taught by Yehezkel.

Argument 2 (pages 8-9):
	As indicated in the Abstract of Yehezkel, the RAI algorithm learns a structure by sequential application of conditional independence (CI) tests, edge direction and structure decomposition into autonomous sub-structures. The sequence of operations is performed recursively for each autonomous sub-structure while simultaneously increasing the order of the CI test. From this description, it appears that the RAI algorithm recursively uses a single set of samples. None of the cited portions of Yehezkel describe the RAI algorithm using different sample sets, and partitioning a graph into different sets of subgraphs based on the different sample sets. Furthermore, the cited portions of Yehezkel do not provide any description of the RAI algorithm using different sample sets, and partitioning a single graph into different sets of subgraphs based on the different sample sets. Neither Friedman nor Andoni remedy the deficiency of Yehezkel. Consequently, at least these elements are not shown by the cited references, whether taken alone or in combination.
The relevant claim limitations appear to be: "partition a graph into a first set of subgraphs based on a first sample set in the collection of sample sets" and "partition the graph into a second set of subgraphs based on a second sample set in the collection of sample sets, the second sample set different than the first sample set"
regarding the portion of the argument for the RAI algorithm recursively uses a single set of samples, please refer to the response for argument 1, where a detailed response has been giving. 
regarding the argument for the limitation above of partition a graph… please see figs. 4-5 and page 1540 ¶ 2 e.g., “For example, Figure 5e shows that learning our example graph (Figure 5a) from the complete graph (Figure 5b) demonstrates, immediately after the first iteration, that the graph is composed of three sub-structures—{X1}, {X2,X6,X7} and {X3,X4,X5}, where {X1}→{X2,X6,X7} and {X3,X4,X5}→{X2,X6,X7}. This rough (low-resolution) partition of the graph is helpful in visualizing the problem and representing the current knowledge from the outset and along the learning.” Examiner notes that the RAI algorithm as shown in Fig. 4 would partition the graph into a second set of subgraphs based on a second sample set from 10,000 sample sets disclosed in [p. 1551 ¶ 2]. Also see page 1532 under section 3 Recursive Autonomy Identification, “the RAI algorithm uncovers the correct pattern6 of a structure by performing the following sequence of operations: (1) test of CI between nodes, followed by the removal of edges related to independences, (2) edge direction according to orientation rules, and (3) graph decomposition into autonomous sub-structures. For each autonomous sub-structure, the RAI algorithm is applied recursively, while increasing the order of CI testing”. 

Argument 3 (pages 9-10):
	Independent claim 1 recites other language that further defines over the cited references. For instance, claim 1 recites "determine a topology for a neural network based at least in part on the first set of subgraphs or the second set of subgraphs." The Office Action admits that Yehezkel does not teach "determine a topology for a neural network." Office Action, Page 5. The Office Action then asserts that this language reads on a principal component analysis (PCA) algorithm described in paragraph [0042] of Andoni. Office Action, Pages 5-6. Applicant traverses this assertion. It is well-established that the Examiner must consider the prior art in its entirety. The prior art is good for everything it teaches, not just the invention that it describes or claims. "It is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art." In re Wesslau, 353 F.2d 238, 241 (CCPA 1965); see also Bausch & Lomb, Inc. v. Barnes-Hind/Hydrocurve, Inc., 796 F.2d 443, 449 (Fed. Cir. 1986) (holding that the district court, by failing to consider a prior art reference in its entirety, ignored portions of the reference that led away from obviousness). In this case, Andoni explicitly states "a neural network topology is determined based on performance principal component analysis (PCA) on an input data set." Andoni, Paragraph [0042] (Emphasis Added). Continuing with the line of reasoning presented in the Office Action, if a person of ordinary skill in the art would even attempt to combine the teachings of Yehezkel with Andoni, which Applicant does not admit, the person of ordinary skill in the art would at best attempt to determine a neural network topology based on a performance PCA on the 10,000 instances sampled from the Alarm network (which again are not drawn by the RAI algorithm). Consequently, at least these elements are not shown by the cited references, whether taken alone or in combination. 
The relevant claim limitations appear to be: "determine a topology for a neural network based at least in part on the first set of subgraphs or the second set of subgraphs."
	regarding the portion of the argument for the RAI algorithm using the 10,000 samples from 10 databases, please refer to the response for argument 1, where a detailed response has been giving. 
Examiner clarifies that the teaching of “determine a topology for a [being taught by Yehezkel in page 1533 ¶ 2 e.g., “the RAI algorithm identifies ancestor and descendant sub-structures” [Abstract] e.g., “We propose the recursive autonomy identification (RAI) algorithm for constraint-based (CB) Bayesian network structure learning.” Examiner notes that the RAI algorithm identifies/determines ancestor and descendant sub-structures, i.e., a topology, for Bayesian network based on [p. 1540 ¶ 2] [p. 1551 ¶ 2] the first set of subgraphs or the second set of subgraphs. Andoni is only brought in because Yehezkel does not indicate that the topology is for a neural network. A Bayesian network is a probabilistic graphical model that has been used successfully by machine learning to represent sets of values, Therefore it would be obvious to ordinary skill in the art to combine the teachings of the RAI algorithm identifies/determines ancestor and descendant sub-structures, i.e., a topology, for Bayesian network based on [p. 1540 ¶ 2] [p. 1551 ¶ 2] the first set of subgraphs or the second set of subgraphs, and include the neural network teaching of Andoni in ¶ 0042 e.g., “topologies of the neural networks 110, 120, 170 may be determined prior to training the neural networks 110, 120, 170. In a first example, a neural network topology is determined based on performing principal component analysis (PCA) on an input data set”, to teach the limitation “determine a topology for a neural network based at least in part on the first set of subgraphs or the second set of subgraphs”. 
For at least these reasons, the rejection(s) under 35 USC § 103 are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yehezkel et al. (“Bayesian Network Structure Learning by Recursive Autonomy Identification”, 2009, hereinafter Yehezkel) in view of Friedman et al. (“Data analysis with Bayesian networks: A bootstrap approach”, 2013, hereinafter Friedman), and further in view of Andoni et al. (US 20190228312 A1, hereinafter Andoni).

Regarding claim 1,
	Yehezkel teaches: An apparatus, the apparatus comprising: a memory; and logic, at least a portion of the logic implemented in circuitry coupled to the memory ([p. 1552 - p. 1552-1553 Sec. 4.4 ¶ 1] e.g., “memory and run-time limitations of the platform used in our experiment.”; Fig. 4 and [p. 1529 ¶ 3] e.g., “We propose the recursive autonomy identification (RAI) algorithm”), the logic to: 
	determine a collection of sample sets from a dataset, each sample set in the collection of sample sets drawn randomly from the dataset [with replacement between drawings] ([p. 1551 ¶ 2] e.g., “we were first interested in examining the contribution of each individual error to the total error. Table 1 summarizes the five structural errors for each algorithm as averaged over 10 databases of 10,000 instances each sampled from the Alarm network.” Examiner notes that the “10 databases of 10,000 instances each” reads on 10,000 sample sets each in the 10 databases.) 
	partition a graph into a first set of subgraphs based on a first sample set in the collection of sample sets; partition the graph into a second set of subgraphs based on a second sample set in the collection of sample sets, the second sample set different than the first sample set (Figs. 4-5 and [p. 1540 ¶ 2] e.g., “Finally for the stability subsection, we note that the contribution of graph decomposition to structure learning using the RAI algorithm is threefold. First is the identification in early stages, using low-order, reliable CI tests, of the graph hierarchy, exemplifying the backbone of causal relations in the graph. For example, Figure 5e shows that learning our example graph (Figure 5a) from the complete graph (Figure 5b) demonstrates, immediately after the first iteration, that the graph is composed of three sub-structures—{X1}, {X2,X6,X7} and {X3,X4,X5}, where {X1}→{X2,X6,X7}
and {X3,X4,X5}→{X2,X6,X7}. This rough (low-resolution) partition of the graph is helpful in visualizing the problem and representing the current knowledge from the outset and along the learning.” Examiner notes that the RAI algorithm as shown in Fig. 4 would partition the graph into a second set of subgraphs based on a second sample set from 10,000 sample sets disclosed in [p. 1551 ¶ 2].); and 
	determine a topology for a [neural] network based at least in part on the first set of subgraphs or the second set of subgraphs ([p. 1533 ¶ 2] e.g., “the RAI algorithm identifies ancestor and descendant sub-structures” [Abstract] e.g., “We propose the recursive autonomy identification (RAI) algorithm for constraint-based (CB) Bayesian network structure learning.” Examiner notes that the RAI algorithm identifies/determines ancestor and descendant sub-structures, i.e., a topology, for Bayesian network based on [p. 1540 ¶ 2] [p. 1551 ¶ 2] the first set of subgraphs or the second set of subgraphs.)
	Yehezkel does not explicitly teach: sample sets drawn randomly from the dataset with replacement between drawings and determine a topology for a neural network.
	However, Friedman teaches: sample sets drawn randomly from the dataset with replacement between drawings ([p. 198 Sec. 3 ¶ 5] e.g., “The non-parametric bootstrap is performed by executing the following steps:
	• For i=1,2, . . . m
- Re-sample, with replacement, N instances from D. Denote by D; the resulting dataset.”
Fig. 1 “These averages are taken from bootstrap estimates, each with 100 resamples, from 10 datasets sampled from the "alarm" network.” Examiner notes that 100 resample set in collection of 10 sampled datasets are determined from the "alarm" network dataset with replacement.) 
In view of the teachings of Friedman it would have been obvious for a person of ordinary skill in the art to apply the teachings of Friedman to Yehezkel before the effective filing date of the claimed invention in order to improve both the speed of induction and the quality of the learned network by reducing the size of the search space (cf. Friedman [p. 204 Sec. 5 ¶ 1] e.g., “when learning structure, we can use prior knowledge on the structures we are searching to reduce the size of the search space, and thus improve both the speed of induction and more importantly, the quality of the learned network.”).
 	Yehezkel in view of Friedman does not explicitly teach: determine a topology for a neural network.
	However, Andoni teaches: determine a topology for a neural network ([0042] e.g., “topologies of the neural networks 110, 120, 170 may be determined prior to training the neural networks 110, 120, 170. In a first example, a neural network topology is determined based on performing principal component analysis (PCA) on an input data set.”).
In view of the teachings of Andoni it would have been obvious for a person of ordinary skill in the art to apply the teachings of Andoni to Yehezkel before the effective filing date of the claimed invention in order to provide significant cost savings by an accurate anomaly detection model, simultaneously performed by multiple neural networks (cf. Andoni [0004-0005] e.g., “An accurate anomaly detection model can therefore provide significant cost savings in the field, because it is usually easier and cheaper to fix a small defect than replace an entire device after failure (which could involve global/system-wide shutdown). Clustering and anomaly detection are typically performed by different machine learning models that are trained using different techniques on different training data. In contrast, the present disclosure provides systems and methods of simultaneously training (and after training is completed, using) a computer to perform both clustering as well as anomaly detection based on a single unlabeled training data set.”).
	
Regarding claim 2,
	Yehezkel in view of Friedman and Andoni teaches: The apparatus of claim 1.
	Yehezkel further teaches: each of the first and second sets of subgraphs comprising a descendent subgraph and two or more ancestor subgraphs ([p. 1534 ¶ 1] e.g., “Each ancestor or descendent sub-structure is further learned by recursive calls to the algorithm.” [p. 1542 Sec. 3.3]:  e.g., “the RAI algorithm finds (a) all conditional independences of order m and lower,” [p. 1543 ¶ 3] e.g., “Thus, |Pap(X)\Y| ≥ m+1 or |Pap(Y)\X| ≥ m+1, meaning that either node X or node Y has at least m+2 potential parents.” Examiner notes that the RAI calculates a score of a set of subgraphs. The first and second sets of subgraphs are disclosed in [p. 1540 ¶ 2] [p. 1551 ¶ 2].).  
	
Regarding claim 3,
	Yehezkel in view of Friedman and Andoni teaches: The apparatus of claim 1.
	Yehezkel further teaches: the logic to partition the graph into the first and second sets of subgraphs based on conditional independence testing (Fig. 8 and [Abstract] e.g., “The RAI algorithm learns the structure by sequential application of conditional independence (CI) tests” [p. 1534 ¶ 4] e.g., “Proposition 1 showed that we can identify all the conditional independences between nodes of an autonomous sub-structure.” Examiner notes that to partition the graph into the first and second sets of subgraphs is disclosed in [p. 1540 ¶ 2] [p. 1551 ¶ 2].). 

Regarding claim 4,
	Yehezkel in view of Friedman and Andoni teaches: The apparatus of claim 1.
	Yehezkel further teaches: the logic to calculate a first score for the first set of subgraphs and a second score for the second set of subgraphs, wherein the first and second scores are calculated based on the dataset ([p. 1545 ¶ 4] e.g., “we prefer here the classification accuracy score in evaluating structure performance.” [p. 1557 ¶ 2] e.g., “In CB algorithms (e.g., PC, TPDA and RAI), the statistical calls are due to CI tests, and in S&S algorithms (e.g., GS, GES, SC, OR) the calls are due to the computation of the score.” Examiner notes that the RAI calculates a score of a set of subgraphs. Examiner further notes that the first and second sets of subgraphs are disclosed in [p. 1540 ¶ 2] [p. 1551 ¶ 2]).

Regarding claim 5,
	Yehezkel in view of Friedman and Andoni teaches: The apparatus of claim 4.
	Yehezkel further teaches: the logic to select the first set of subgraphs or the second set of subgraphs to utilize in determination of the topology for the neural network based on the first score and the second score ([p. 1528 ¶ 2] e.g., “One approach to structure learning—known as search-and-score (S&S) (Chickering, 2002; Cooper and Herskovits, 1992; Heckerman, 1995; Heckerman et al., 1995)—combines a strategy for searching through the space of possible structures with a scoring function measuring the fitness of each structure to the data. The structure achieving the highest score is then selected.” Examiner notes that the a set of subgraphs having the highest score is selected from the first and second sets of subgraphs. The topology for the neural network is disclosed in Andoni [0042].).

Regarding claim 6,
	Yehezkel in view of Friedman and Andoni teaches: The apparatus of claim 4.
	Yehezkel does not explicitly teach: the first and second scores comprising Bayesian scores ([Abstract] e.g., “We propose the recursive autonomy identification (RAI) algorithm for constraint-based (CB) Bayesian network structure learning.” [p. 1545 ¶ 4] e.g., “we prefer here the classification accuracy score in evaluating structure performance.” Examiner notes that the RAI calculates a score of a set of subgraphs. The first and second sets of subgraphs are disclosed in [p. 1540 ¶ 2] [p. 1551 ¶ 2]).
	
Regarding claim 7,
	Yehezkel in view of Friedman and Andoni teaches: The apparatus of claim 1.
	Yehezkel further teaches: the logic to generate the graph based on the dataset ([p. 1534 ¶ 5] e.g., “Figure 5 and Figure 6, respectively, show diagrammatically the stages in learning an example graph and the execution order of the algorithm for this example. Figure 5a shows the true structure that we wish to uncover.” [p. 1543 ¶ 2] e.g., “Then, if the input data to the RAI algorithm was generated from a distribution faithful to a DAG, Gtrue, having d-separation resolution m+1, then the RAI algorithm would yield the correct pattern for that graph.”).
 	
Regarding claim 8,
	Yehezkel in view of Friedman and Andoni teaches: The apparatus of claim 1.
	Yehezkel in view of Friedman does not explicitly teaches: determine the topology for the neural network based at least in part on the first set of subgraphs; and determine the topology for a second neural network based at least in part on the second set of subgraphs.
	Andoni teaches: the logic to: determine the topology for the neural network based at least in part on the first set of subgraphs; and determine the topology for a second neural network based at least in part on the second set of subgraphs ([0011] e.g., “the first neural network 110 may perform clustering, the second neural network(s) 120 may include a variational autoencoder (VAE), and the third neural network 170 may perform a latent space cluster mapping operation.” [0042] e.g., “topologies of the neural networks 110, 120, 170 may be determined prior to training the neural networks 110, 120, 170. In a first example, a neural network topology is determined based on performing principal component analysis (PCA) on an input data set.” Examiner notes that the first and second set of subgraphs based on the first and second sample sets respectively are disclosed in Yehezkel [p. 1551 ¶ 2] [p. 1540 ¶ 2]. The combination of Yehezkel and Andoni teaches the logic to determine the topology for the first neural network based on the first set of subgraphs, and determine the topology for a second neural network (variational autoencoder) based on the second set of subgraphs.).
The motivation to combine Yehezkel with Andoni is the same rationale as set forth above with respect to claim 1.
  	
Regarding claim 9,
	Yehezkel in view of Friedman and Andoni teaches: The apparatus of claim 1.
	Yehezkel further teaches: the logic to generate the graph based at least in part on the dataset or the collection of sample sets ([p. 1549 ¶ 2] e.g., “Figure 12a shows the sensitivity of the five structural errors to the CMI threshold. Each point on the graph is the average error over ten validation databases containing 10,000 randomly sampled instances each.”). 
	
Regarding claim 10,
	Yehezkel in view of Friedman and Andoni teaches: The apparatus of claim 1.
	Yehezkel further teaches: the logic to generate the graph based on probabilistic graphical modeling ([p. 1562 ¶ 4] e.g., “Thereafter, we identify the class node Markov blanket and remove from the graph all the nodes that are not part of this blanket. Now, we could estimate the probabilities comprising the class node posterior probability, P(C|X), where X is the set of the Markov blanket variables.”).

Regarding claim 11,
	Yehezkel teaches: At least one non-transitory computer-readable medium comprising a set of instructions that, in response to being executed by a processor circuit, cause the processor circuit ([p. 1552 - p. 1552-1553 Sec. 4.4 ¶ 1] e.g., “memory and run-time limitations of the platform used in our experiment.” [p. 1540 ¶ 2] e.g., “The second contribution of graph decomposition is the possibility to implement learning using a parallel processor for each sub-structure independently.”) to: perform claim 1, and is similarly analyzed.

Regarding claim 12,
	the claim recites the at least one non-transitory computer-readable medium of claim 2, and is similarly analyzed.

Regarding claim 13,
	the claim recites the at least one non-transitory computer-readable medium, comprising a set of instructions that, in response to being executed by a processor circuit, cause the processor circuit of claim 3, and is similarly analyzed.

Regarding claim 14,
	the claim recites the at least one non-transitory computer-readable medium, comprising a set of instructions that, in response to being executed by a processor circuit, cause the processor circuit of claim 4, and is similarly analyzed.

Regarding claim 15,
	the claim recites the at least one non-transitory computer-readable medium, comprising a set of instructions that, in response to being executed by a processor circuit, cause the processor circuit of claim 5, and is similarly analyzed.

Regarding claim 16,
	the claim recites the at least one non-transitory computer-readable medium of claim 6, and is similarly analyzed.

Regarding claim 17,
	the claim recites the at least one non-transitory computer-readable medium, comprising a set of instructions that, in response to being executed by a processor circuit, cause the processor circuit of claim 7, and is similarly analyzed.

Regarding claim 18,
	the claim recites the at least one non-transitory computer-readable medium, comprising a set of instructions that, in response to being executed by a processor circuit, cause the processor circuit of claim 8, and is similarly analyzed.

Regarding claim 19,
	the claim recites the at least one non-transitory computer-readable medium, comprising a set of instructions that, in response to being executed by a processor circuit, cause the processor circuit of claim 9, and is similarly analyzed.

Regarding claim 20,
	the claim recites the at least one non-transitory computer-readable medium, comprising a set of instructions that, in response to being executed by a processor circuit, cause the processor circuit of claim 20, and is similarly analyzed.

Regarding claim 21,
	Yehezkel teaches: A computer-implemented method ([p. 1562 ¶ 3] e.g., “However, since in our case the run-time is almost entirely based on the number and order of CI tests and RAI has reduced most of the PC CI tests, especially those of high orders that are expensive in run-time, we consider the above run-time reduction results to be significant” [p. 1552 - p. 1552-1553 Sec. 4.4 ¶ 1] e.g., “memory and run-time limitations of the platform used in our experiment.”), comprising: claim 1, and is similarly analyzed.

Regarding claim 22,
	the claim recites the computer-implemented method of claim 2, and is similarly analyzed.

Regarding claim 23,
	the claim recites the computer-implemented method of claim 3, and is similarly analyzed.

Regarding claim 24,
	the claim recites the computer-implemented method of claim 4, and is similarly analyzed.

Regarding claim 25,
	the claim recites the computer-implemented method of claim 5, and is similarly analyzed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed below:
Quek et al. ("Structural Image Classification with Graph Neural Networks," 2011 pp. 416-421, doi: 10.1109/DICTA.2011.77): teaches to maintain the topological and spatial relationships between regions, and also to effectively process undirected connections represented as graphs, we utilise the recently-proposed graph neural network model. To the best of our knowledge, this is the first utilisation of the model to process graph structures based on local-sampling techniques, for the task of image classification. Our experimental results demonstrate great potential for further work in this domain.
Harris et al. (US 11138516 B2): teaches  receiving data for a graph to generate a plurality of random samples, and distributing the random samples across a plurality of GPUs. The method may comprise determining a plurality of communities from the random samples using unsupervised learning performed by each GPU. A plurality of sample groups may be generated from the communities and may be distributed across the GPUs, wherein each GPU merges communities in each sample group by converging to an optimal degree of similarity.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J. Huntley can be reached on (303) 297 - 4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/I.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129